DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement for reasons for allowance: the use of an adjustable electrosurgical pencil with a slidable venting fluid passage tube utilizing a flat conductive rail mounted to this sliding tube for the purpose of electrically connecting a power source to a distal electrode, as is known as shown by Ineson (US 20150209100 A1). The use of an electrosurgical pencil which removes undesirable materials from a surgical site, through suctioning means, where the electrically controlling components, such as circuit boards, are configured to have an airtight seal, which separates the circuitry from the suctioning fluid passageway, as shown by Jayaraj (US 9907621 B2).
These references however fail to teach the conductive rail mounted to the exterior surface of the slider tube, which defines a fluid passage and the fluid in the fluid passage is prevented from contacting the conductive rail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794